Citation Nr: 1444634	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  06-10 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from October 1968 to October 1969.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2005 decision of the RO that, in pertinent part, denied entitlement to a TDIU.  The Veteran timely appealed.

The record reflects that the Veteran cancelled a hearing before RO personnel that was scheduled for December 19, 2006.  In April 2009, the Board remanded the matter for additional development.  In a January 2011 decision, the Board, in pertinent part, denied entitlement to a TDIU.

The Veteran appealed the January 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2011 Joint Motion for Partial Remand, the parties moved to vacate the Board decision to the extent that it denied a TDIU and remand the case to the Board.  The Court granted the motion.  Thereafter, the case was returned to the Board.

In March 2012, the Board remanded the matter for additional development, consistent with the Court's order.  Subsequently, the matter was returned to the Board, and in January 2013, the Board denied entitlement to a TDIU.  The Veteran again appealed to the Court.

In a January 2014 order, the Court granted a joint motion from the parties for remand, vacated the January 2013 Board decision, and remanded the matter to the Board for additional proceedings.  

Thereafter, in February 2014, the Veteran submitted VA Form 21-22a, Appointment of Individual as Claimant's Representative, in which he appointed his current attorney as his representative.  In May 2014, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  See 38 C.F.R. § 20.1304(a) (2013).

In May 2014, the Veteran withdrew his prior request for a Board hearing, in writing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his attorney when further action is required.


REMAND

Service connection is currently in effect for lumbosacral strain, rated as 40 percent disabling; for internal derangement of the right knee, status-post meniscectomy, rated as 30 percent disabling; and for arthritis of the right knee, rated as 10 percent disabling.  The combined disability rating, effective June 26, 2001, is 60 percent.  The Veteran's service-connected disabilities should be considered as one disability and, thus, satisfy the schedular eligibility criteria for a TDIU.  See 38 C.F.R. § 4.16(a). 

Findings of the Social Security Administration in May 2001 reflect that the Veteran retained the residual functional capacity to lift and carry a maximum of ten pounds occasionally and lesser weights more frequently; that he could sit six hours per workday, and stand and walk a total of two hours; and that he could push and pull within the ten-pound weight limitation.  Records also show that the Veteran was unable to perform the requirements of his past relevant work, and that he has an unskilled work background.

The Veteran filed a claim for a TDIU on September 16, 2004.

The Board notes that, in May 2009, a VA examiner opined that separating symptoms of the Veteran's lumbosacral strain from his degenerative disc disease was not possible.  In a March 2012 addendum, the same VA examiner opined that the Veteran's service-connected disabilities were not preventing him from gainful employment; and that the Veteran could do sedentary work.  While service connection has not been established for lumbar disc disease and arthritis, all of the Veteran's low back symptoms should be attributed to the service-connected lumbosacral strain for rating purposes.  See Mittleider v. West, 11 Vet. App. 181 (1998) (where it's not possible to separate the effects of a service-connected disability from a nonservice-connected disability).  

A Veteran's education and work experience are relevant to the issue of entitlement to a TDIU.  Specifically, the Federal Circuit stated that it was within VA's discretion to determine whether a vocational assessment is required based on "the facts of a particular case."  See Smith v. Shinseki, 647 F.3d 1380, 1386 (Fed. Cir. 2011).  Moreover, the parties to the Joint Motion for Remand agreed, in essence, that the Board should analyze how the Veteran's educational and vocational history factors into his ability to obtain substantially gainful employment.  

In the instant case, the Veteran may be physically able to perform office-sitting type work (i.e., sedentary employment) and/or light duty work.  However, neither the May 2009 opinion nor the March 2012 addendum addressed whether the Veteran is educationally and vocationally qualified to perform such employment.  Based on review of the record on appeal, the Veteran last worked as a driver for an office supply company in June 2000; and he had prior work experience as a delivery driver, postal carrier, salesman, and in property management.  He completed four years of high school, and did not report any additional training or skills.  

A vocational services evaluation submitted by the Veteran's attorney in May 2014 found that the Veteran's mobility, self-care, work tolerance, and work skills-as a result of service-connected disabilities-were major barriers to his ability to become competitively employed.

Upon remand, at a minimum, an examination and/or vocational assessment is required to obtain an opinion that addresses the Veteran's educational and vocational skills in relation to his ability to perform sedentary employment and/or light duty work. 
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims folder (paper or electronic), VA treatment records for lumbosacral strain, for internal derangement of the right knee status-post meniscectomy, and for arthritis of the right knee, dated from November 2012 to present.  

2.  Afford the Veteran appropriate VA examination(s) to obtain an opinion that addresses the Veteran's educational and vocational skills in relation to his ability to perform sedentary employment and/or light duty work.  The Veteran's claims file, to include a complete copy of this REMAND, must be available to the examiner(s) designated to examine the Veteran, and the examination report(s) should note review of the file.

The examiner(s) should interview the Veteran as to his employment and education history.  The examiner(s) should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the service-connected lumbosacral strain; internal derangement of the right knee, status-post meniscectomy; and arthritis of the right knee, preclude sedentary employment and/or light duty work consistent with the Veteran's educational and occupational experience, without taking into account his age or any nonservice-connected disability other than lumbar disc disease and arthritis.  The examiner(s) should set forth a rationale for the conclusions reached.

If the Veteran's service-connected disabilities do not render him unemployable for sedentary employment and/or light duty work, the examiner(s) should report the type or types of employment in which the Veteran would be capable of engaging with his service-connected disabilities, given his current skill set and educational background.

3.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



